COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Carlos Cardenas Hernandez v. The State of Texas

Appellate case number:      01-12-00165-CR

Trial court case number: 2010R0113

Trial court:                155th District Court of Austin County

      Appellant's Third Motion to Extend Time to File Appellant’s Brief is granted in part
and denied in part.
        The appellant's brief in this case was originally due on November 28, 2012. It is the
ordinary practice of this court not to grant more than 3 extensions of 30 days each (i.e. 90 days).
With his first motion for extension of time, appellant's counsel requested, and received, an
extension of two months, to January 28, 2013. A second motion for extension of time was filed
on February 11, 2013, asking for a further extension to March 15, 2013. That motion was
granted, bringing the total amount of time of extension to 107 days. Appellant's counsel was
advised at that time that the motion was granted "with no further extensions." The notice further
stated:
        If the brief is not filed by that date the case will be abated for a hearing to determine
        (a) whether the appellant desires to prosecute his appeal; (b) whether appellant is
        indigent; (c) if not indigent, whether appellant has abandoned the appeal or whether
        appellant has failed to make necessary arrangements for filing a brief; (d) the reason for
        the failure to file a brief; (e) if the appellant desires to continue the appeal, a date certain
        when appellant’s brief will be filed.
See TEX. R. APP. P. 38.8(b).
        The appellant's brief was not timely filed, and the clerk of this court sent a late brief
notice to appellant's counsel, prompting the third motion for extension of time. The third motion
does not demonstrate extraordinary circumstances justifying further delay of the filing of
appellant’s brief.
       Appellant’s counsel Calvin Garvie is ordered to file an appellant’s brief no later than
April 8, 2013. If that is not possible, Mr. Garvie is ordered to file a response indicating the
reasons for his failure to timely file the brief. In either case, if a satisfactory response is not filed
on or before April 8, 2013, the trial court will be directed to conduct the hearing described in
TEX. R. APP. P. 38.8(b)(3).
        The clerk is ordered to provide a copy of this order to the trial court. TEX. R. APP.
P. 38.8(b)(2).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale____________________
                   Justice Michael Massengale, Acting individually


Date: March 29, 2013